Citation Nr: 1139210	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO. 09-25 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for hypertension, claimed as high blood pressure.

2. Entitlement to service connection for a bilateral foot disability.

3. Entitlement to service connection for peripheral neuropathy of the right lower extremity.

4. Entitlement to service connection for peripheral neuropathy of the left lower extremity.

5. Entitlement to service connection for arthritis of multiple joints, to include bilateral ankles.

6. Entitlement to service connection for memory loss.

7. Entitlement to service connection for erectile dysfunction.

8. Entitlement to service connection for a bilateral ankle disability.

9. Entitlement to service connection for a bilateral leg disability.

10. Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1996 to February 2000.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran appeared before the undersigned Veterans Law Judge at a Travel Board hearing at the RO in April 2011. A transcript of the hearing has been associated with the record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record discloses a need for further development prior to final appellate review. 

The Veteran claims that he has multiple disabilities that had their onset in service. As to hypertension, memory loss, and diabetes mellitus, he alleges that these may be due to in-service Anthrax vaccinations. 

VA and private treatment records reflect complaints of, or treatment for: foot and ankle pain in August 2000; ankle pain in February 2008; and tingling, burning, and stabbing sensations in both feet in February 2008. In statements and testimony before the DRO and undersigned Veterans Law Judge, the Veteran reported foot pain; memory loss during his last months in service; chronic ankle pain; chronic joint pain; and varicose veins and peripheral neuropathy to his lower extremities.

Post-service medical records associated with the file show treatment for diabetes mellitus, hypertension, complaints of erectile dysfunction, and a diagnosis of "possible diabetic neuropathy" in a February 2008 VA treatment note. In a January 2009 notice of disagreement, the Veteran asserted that he did not have high blood pressure until he had a series of Anthrax vaccinations in service. He also alleged that his diabetes and neuropathy developed as a result of Anthrax vaccinations, and stated that the private physician at Scott and White Clinic in Gatesville, Texas, who originally diagnosed him with diabetes, agreed that it may be linked to vaccines in service. In addition, the Veteran asserted that the medical officer onboard his ship told him that he might have had migraines due to the Anthrax vaccinations when he complained about memory loss in service.



As a layperson, the Veteran is competent to report those matters which do not generally require medical expertise, such as the onset of symptoms and what medical care professionals have stated to him. However, whether he is credible in his reports is a second consideration to be accomplished by VA after consideration of all evidence. 

VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim. See 38 U.S.C.A. § 5103A(d) (West 2002). See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will ascertain if the Veteran has received any VA, non-VA, or other medical treatment that is not evidenced by the current record. The Veteran will be provided with the necessary authorizations for the release of any private treatment records not currently on file. The RO/AMC will then obtain these records and associate them with the claims folder. If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform the Veteran of this and provide him an opportunity to submit copies of the outstanding medical records.

In particular, the Veteran will be advised that he should contact the private physician at Scott and White Clinic in Gatesville, Texas, who originally diagnosed him with diabetes, and who agreed that it may be linked to vaccines in service; and any other physician who has expressed an opinion that any of the disorders claimed are linked to his active service. The Veteran will be afforded a reasonable period of time within which to obtain a written opinion from these physicians. The Veteran must be also provided with an authorization for release of records so that the RO/AMC may obtain any treatment records from these physician. 

2. After a reasonable amount of time has passed, or upon the Veteran's response, the Veteran will be afforded a VA examination with a discussion of the Veteran's documented medical history and assertions. The following considerations will govern the examination:

a. The claims folder and a copy of this remand will be made available to the examiner for review in conjunction with the examination, and the examiner must specifically acknowledge receipt and review of these materials in any report generated.

b. After reviewing the claims file (in particular the service treatment records including the Veteran's service entrance and exit questionnaires and examination reports indicating that the Veteran entered active service in February 1996 weighing 194 pounds; was discharged from active service weighing 209 pounds; entered active service with blood pressure reading 123/69 and was discharged from active service with blood pressure reading 150/84); and examining the Veteran, the examiner must provide an opinion on all reported symptoms of hypertension; bilateral foot pain; possible peripheral neuropathy of the lower extremities; arthritis and joint pain in multiple joints, to include the ankles; memory loss; erectile dysfunction; bilateral ankle pain; varicose veins; and diabetes mellitus.

With respect to each diagnosed disorder, the appropriate examiner should provide an opinion as to whether the diagnosed disorder (1) was incurred in, or aggravated by, active duty; (2) had its onset within one year after discharge, if diabetes mellitus, hypertension, an organic disease of the nervous system, or arthritis, is found; and/or (3) is approximately due to or is aggravated by any disability likely to be service connected.

The examiner must provide an opinion regarding the Veteran's claims that Anthrax vaccinations caused his hypertension, memory loss or migraine headaches, and diabetes.

With respect to the Veteran's claimed bilateral foot and ankle disabilities, the examiner's attention is drawn to:

i. a February 1996 service entrance physical examination 	questionnaire and medical examination report indicating that the Veteran then denied having, or ever having had, foot trouble and finding that the Veteran had a normal arch; a June 1997 service treatment note in which the Veteran complained of right foot pain "for all my life;"

ii. August 2000 treatment records signed by Dimitrios Mantzoros, M.D., in which the Veteran complained of pain in his feet and ankles for 20 years; 

ii. the Veteran' s testimony during the April 2011 Travel Board hearing where he denied a 20 year history of foot pain and asserted that his foot problems did not preexist service.

c. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. If the examiner is unable to make a determination without resorting to mere speculation, the examiner should so state.

d. If the examiner responds to the above inquiries that he or she cannot so opine without resort to speculation, the RO/AMC will attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and to obtain such evidence.

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail and correlated to a specific diagnosis. 

3. The RO/AMC will provide the Veteran timely notice of the day, time, and location of the scheduled examination and notify him that it is his responsibility to report for the above examination and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of a claim. 38 C.F.R. §§ 3.158, 3.655 (2010). If the Veteran does not report for the examination, a copy of the notification letter sent to the Veteran, or a computer printout with the relevant information, showing that notice scheduling the examination was sent to the last known address will be added to the record. It should also be indicated whether any notice that was sent was returned as undeliverable.

4. Thereafter, the RO/AMC will review the claims file and ensure that the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented.

5. After the above have been completed, the RO/AMC will re-adjudicate the Veteran's service connection claims based on all of the evidence of record. If the benefits sought on appeal remains denied, the Veteran and his representative will be issued an appropriate supplemental statement of the case and afforded the opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).


